DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17345505 filed on 06/11/2021. Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0116238, filed in Korea on 09/10/2022, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 11-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Patent Pub. No. 2021/0043148 A1)
Regarding claim 1, Lee teaches a display apparatus (Lee, Figs. 4 and 5, display device 4) comprising: 
a plurality of pixels (Lee, Figs. 4 and 5, pixels P); 
a plurality of sensing lines connected to the pixels (Lee, Figs. 4 and 5, sensing lines 220); 
a first sensor connected to a first odd sensing line arranged in a first odd pixel column and a first even sensing line arranged in a first even pixel column among the plurality of sensing lines (Lee, Fig. 5, sensing circuit SU0 connected to sensing channel CH1 and CH2); and 
a second sensor connected to a second odd sensing line arranged in a second odd pixel column and a second even sensing line arranged in a second even pixel column among the plurality of sensing lines (Lee, Fig. 5, sensing circuit SU1 connected to sensing channel CH3 and CH4), 
wherein a pair of the first odd sensing line and the first even sensing line connected to the first sensor and a pair of the second odd sensing line and the second even sensing line connected to the second sensor are alternately arranged in a first direction (Lee, Fig. 5, the pair CH1 and CH2 is arranged next to the pair of CH3 and CH4 in the horizontal direction).
Regarding claim 2, Lee teaches the limitations of the parent claim 1 and further teaches the first sensor and the second sensor extract characteristic information of the plurality of pixels (Lee, [0065], sensing operation which deduce a threshold voltage deviation and a mobility deviation of each driving transistor T_DRV).
Regarding claim 3, Lee teaches the limitations of the parent claim 2 and further teaches the characteristic information includes at least one of threshold voltage, mobility, and degradation information of a driving transistor and an organic light emitting diode included in each of the plurality of pixels (Lee, [0065], sensing operation which deduce a threshold voltage deviation and a mobility deviation of each driving transistor T_DRV).
Regarding claim 4, Lee teaches the limitations of the parent claim 2 and further teaches further comprising a compensator which converts first data into second data based on sensing data corresponding to the characteristic information (Lee, [0065]-[0066], compensated data for compensating for the deduced deviation and timing controller modulate digital video data to the compensated data).
Regarding claim 8, Lee teaches the limitations of the parent claim 1 and further teaches the first sensor includes a first amplifier selectively connected to the first odd sensing line and the first even sensing line (Lee, Fig. 5, sensing circuit SU0; Lee, Fig. 6 and [0062], Fig. 6 is the detail structure of the sensing circuit SU0, SU1 and SU2, in Fig. 6, the sensing circuit SU0 comprises a fully differential amplifier FDA, and switches are closed/opened to selectively connecting pad P1 or P2 to FDA), and 
the second sensor includes a second amplifier selectively connected to the second odd sensing line and the second even sensing line (Lee, Fig. 5, sensing circuit SU1; Lee, Fig. 6 and [0062], Fig. 6 is the detail structure of the sensing circuit SU0, SU1 and SU2, in Fig. 6, the sensing circuit SU1 comprises a fully differential amplifier FDA, and switches are closed/opened to selectively connecting pad P1 or P2 to FDA).
Regarding claim 11, Lee teaches a display apparatus (Lee, Figs. 4 and 5, display device 4) comprising:
a display panel (Lee, Figs. 4 and 5, display panel 100) in which a plurality of pixels (Lee, Figs. 4 and 5, pixels P) and a plurality of data lines and a plurality of sensing lines connected to the pixels are arranged (Lee, Figs. 4 and 5, data lines 210 and sensing lines 220); 
a first driving circuit connected to data lines of the plurality of data lines and sensing lines of the plurality of sensing lines arranged in a first pixel column and a second pixel column adjacent to the first pixel column (Lee, Fig. 5, sensing circuit SU0 and the first and second DAC connected to sensing channel CH1 and CH2 and the first and second data lines); and 
a second driving circuit connected to data lines of the plurality of data lines and sensing lines of the plurality of sensing lines arranged in a third pixel column adjacent to the second pixel column and a fourth pixel column adjacent to the third pixel column (Lee, Fig. 5, sensing circuit SU1 and the second and third DAC connected to sensing channel CH3 and CH4 and the third and fourth data lines).
Regarding claim 12, Lee teaches the limitations of the parent claim 11 and further teaches the first driving circuit and the second driving circuit extract characteristic information of the plurality of pixels from the sensing lines (Lee, [0065], sensing operation which deduce a threshold voltage deviation and a mobility deviation of each driving transistor T_DRV).
Regarding claim 13, Lee teaches the limitations of the parent claim 12 and further teaches the characteristic information includes at least one of threshold voltage, mobility, and degradation information of a driving transistor and an organic light emitting diode included in each of the plurality of pixels (Lee, [0065], sensing operation which deduce a threshold voltage deviation and a mobility deviation of each driving transistor T_DRV).
Regarding claim 14, Lee teaches the limitations of the parent claim 12 and further teaches further comprising a compensator which converts first data into second data based on sensing data corresponding to the characteristic information (Lee, [0065]-[0066], compensated data for compensating for the deduced deviation and timing controller modulate digital video data to the compensated data).
Regarding claim 16, Lee teaches the limitations of the parent claim 14 and further teaches the first driving circuit and the second driving circuit output a data signal corresponding to the second data to the plurality of pixels (Lee, [0060], DAC converts video data RGB into data voltage for displaying an image; Lee, [0066], modulate the digital video data RGB to the compensated data and transmit the modulated digital video data to the data driving circuit).
Regarding claim 18, Lee teaches the limitations of the parent claim 11 and further teaches the first driving circuit includes a first amplifier selectively connected to a sensing line arranged in the first pixel column and a sensing line arranged in the second pixel column of the plurality of sensing lines (Lee, Fig. 5, sensing circuit SU0; Lee, Fig. 6 and [0062], Fig. 6 is the detail structure of the sensing circuit SU0, SU1 and SU2, in Fig. 6, the sensing circuit SU0 comprises a fully differential amplifier FDA, and switches are closed/opened to selectively connecting pad P1 or P2 to FDA), and 
the second driving circuit includes a second amplifier selectively connected to a sensing line arranged in the third pixel column and a sensing line arranged in the fourth pixel column of the plurality of sensing lines (Lee, Fig. 5, sensing circuit SU1; Lee, Fig. 6 and [0062], Fig. 6 is the detail structure of the sensing circuit SU0, SU1 and SU2, in Fig. 6, the sensing circuit SU1 comprises a fully differential amplifier FDA, and switches are closed/opened to selectively connecting pad P1 or P2 to FDA).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Pub. No. 2021/0043148 A1) in view of Park (US Patent Pub. No. 2017/0004776 A1).
Regarding claim 6, Lee teaches the limitations of the parent claim 1. Lee does not seem to explicitly teach the first sensor is mounted on a first circuit board of a film type, and
the second sensor is mounted on a second circuit board of a film type.
However, in a related art of implementing a display driven by integrated circuits, Park teaches separate sensors/integrated circuits mounted on separate circuit boards of a film type (Park, [0244] and Fig. 11, source driver integrated circuit SDIC mounted on films 121).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the sensors of Lee in the manner as suggested by Park. The suggestion/motivation would have been in order to make the device more durable, being that the film are flexible (Park, [0244]) , and more modular, being that more SDIC can be added for a larger screen (Park, Fig. 11).
Regarding claim 7, Lee in view of Park teaches the limitations of the parent claim 1 and further teaches a first data driver mounted on the first circuit board and connected to a data line arranged in the first odd pixel column and a data line arranged in the first even pixel column (Park, Fig. 4, each SDIC can also include a driving part); and 
a second data driver mounted on the second circuit board and connected to a data line arranged in the second odd pixel column and a data line arranged in the second even pixel column (Park, Fig. 4, each SDIC can also include a driving part).
Regarding claim 17, Lee teaches the limitations of the parent claim 11. Lee does not seem to explicitly teach the first driving circuit is mounted on a first circuit board of a film type, and 
the second driving circuit is mounted on a second circuit board of a film type.
However, in a related art of implementing a display driven by integrated circuits, Park teaches separate driving circuits/integrated circuits mounted on separate circuit boards of a film type (Park, [0244] and Fig. 11, source driver integrated circuit SDIC mounted on films 121).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the driving circuits of Lee in the manner as suggested by Park. The suggestion/motivation would have been in order to make the device more durable, being that the film are flexible (Park, [0244]) , and more modular, being that more SDIC can be added for a larger screen (Park, Fig. 11).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Pub. No. 2021/0043148 A1) in view of Miller et al. (US Patent Pub. No. 2004/0178973 A1).
Regarding claim 10, Lee teaches the limitations of the parent claim 1. Lee does not seem to explicitly teach each of the plurality of pixels includes a first pixel and a second pixel that emit light in different colors and are arranged adjacent to each other in the first direction, and each of the plurality of sensing lines is selectively connected to the first pixel and the second pixel.
However, Lee teaches that the display is to display color image (Lee, [0058], video data RGB). And that in the art of displaying color image, Miller teaches that it is well-known in the art that in order to display a color image, OLED of the three primary colors arranged next to each other are needed (Miller, [0002] color image displays are well known and include red, green and blue colored OLEDs; Miller, Fig. 4).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the adjacent pixels of Lee to emit different colors as suggested by Miller. The suggestion/motivation would have been in order to generate a color image in the manner that is well-known in the art (Miller, [0002]).
And when arranged the pixels as suggested by Miller in the configuration of Lee, the sensing lines would selectively connected to the different pixels being that they pixels in the different columns are different colors.
Regarding claim 20, Lee teaches the limitations of the parent claim 11. Lee does not seem to explicitly teach each of the plurality of pixels includes a first pixel and a second pixel that emit light in different colors and are arranged adjacent to each other in a row direction, and each of the plurality of sensing lines is selectively connected to the first pixel and the second pixel.
However, Lee teaches that the display is to display color image (Lee, [0058], video data RGB). And that in the art of displaying color image, Miller teaches that it is well-known in the art that in order to display a color image, OLED of the three primary colors arranged next to each other are needed (Miller, [0002] color image displays are well known and include red, green and blue colored OLEDs; Miller, Fig. 4).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to have the adjacent pixels of Lee to emit different colors as suggested by Miller. The suggestion/motivation would have been in order to generate a color image in the manner that is well-known in the art (Miller, [0002]).
And when arranged the pixels as suggested by Miller in the configuration of Lee, the sensing lines would selectively connected to the different pixels being that they pixels in the different columns are different colors.

Allowable Subject Matter
Claims 5, 9, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 15, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the generation of sensing data of an unsensing pixel based on sensing data of pixels adjacent to the unsensing pixel in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Regarding claims 9 and 19, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the timing of the connection of the amplifiers to the respective odd/even sensing lines in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2019/0228726 A1 to Ono et al. discloses a similar invention as recited, specifically the connection of odd/even column lines to a particular driving circuit, see Figs. 9, 10 and 14.
U.S. Patent Publication No. 2020/0105195 A1 to Song et al. discloses a similar invention as recited, specifically the connection of odd/even column lines to a particular driving circuit, see Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693